Citation Nr: 1202831	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee and left ankle disabilities.

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, to include as secondary to service-connected left knee and left ankle disabilities.  

3. Entitlement to service connection for erectile dysfunction as secondary to a service-connected depressive disorder.

4. Entitlement to an increased disability rating greater than 10 percent for a right knee disability.

5. Entitlement to an increased disability rating greater than 10 percent for a depressive disorder.

6. Entitlement to a total disability rating based on individual unemployability (TDIU), under Rice v. Shinseki, 22 Vet. App. 447 (2009).

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to December 1970.  

The new and material evidence, service connection, and increased rating issues come to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

During the course of the increased rating appeal for right knee and depressive disorders, the Veteran has submitted evidence of unemployability due to his service-connected disabilities. See August 2006 VA bone examination; April 2011 VA psychiatric examination; July 2011 Travel Board hearing testimony at page 12. It follows that a request for TDIU was reasonably raised. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, the issue of entitlement to a TDIU has been added to the present appeal. 

In February 2011, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO hearing). In July 2011, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. Transcripts of both hearings are associated with the claims folder.

The Board is granting the claim for secondary service connection for a right hip disorder. To comply with due process requirements, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Huntington, West Virginia.


FINDING OF FACT

Probative medical evidence of record demonstrates that the Veteran's right hip disorder is the result of his service-connected left knee and left ankle disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's right hip disorder is the result of his service-connected left knee and left ankle disabilities. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals does not reveal compliance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Specifically, the November 2006 VCAA notice letter failed to address secondary service connection.  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the secondary service connection claim at issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Merits of the Secondary Service Connection Claim for a Right Hip Disorder  

The Veteran contends that his current right hip arthritis is the result of his left knee and left ankle disabilities. In particular, he asserts that discomfort from his service-connected left knee and left ankle disabilities has altered his gait, causing increased pressure on his right hip, thereby contributing to the onset of right hip arthritis.  See December 2007 Notice of Disagreement (NOD); January 2008 personal statement; February 2011 hearing testimony at pages 3, 8; July 2011 hearing testimony at pages 3-4. The Veteran has been service connected for his left knee and left ankle since 1998. The Board presently grants the appeal and finds that secondary service connection for a right hip disorder is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery. That is, where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

There is no evidentiary support for service connection for a right hip disorder on a direct basis. Service treatment records (STRs) are negative for any complaint, treatment, or diagnosis of a right hip disorder. Post-service, the first lay or medical evidence of a rip hip disorder appears to be from 2006, over 35 years after discharge from service. There is also no medical evidence of a nexus between the Veteran's current right hip disorder and his military service. Accordingly, the Board will only address the theory of secondary service connection when deciding the right hip issue presented on appeal, as this is the only theory reasonably raised by the evidence of record. Robinson, 557 F.3d at 1361. 

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. VA X-rays dated in November 2006 and a private treatment report from Dr. James Dauphin, M.D., dated in January 2009 have diagnosed the Veteran with right hip osteoarthritis. There is therefore sufficient evidence the Veteran has a current right hip disorder.  

With regard to secondary service connection, there is probative medical evidence of record that demonstrates a causative relationship between the Veteran's right hip arthritis and his service-connected left knee and left ankle disabilities. 38 C.F.R. § 3.310(a); Velez, 11 Vet. App. at 158. Specifically, in a September 2011 VA physician's note, Dr. Jill Roberts, D.O., opined that the Veteran's favoring of his left leg has put pressure on his right hip. She assessed that over time, the Veteran's placing of weight on his right hip is "probably" a contributing factor for his right hip arthritis and resulting pain.  She noted a significant amount of arthritis in the right hip. This VA physician opinion provides strong evidence in support of secondary service connection for a right hip disorder. In addition, VA primary care clinic notes dated in May 2009 and August 2009 also provide supporting evidence, as they assessed right hip pain primarily from "overuse and favoring." There are no contrary, negative opinions of record.  

Resolving any doubt in the Veteran's favor, secondary service connection for a right hip disorder is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board emphasizes that it is granting secondary service connection for a right hip disorder on the basis that is the direct result of his service-connected left knee and left ankle disabilities, as opposed to aggravation. The appeal is granted as to that issue. 


ORDER

Service connection for a right hip disorder as secondary to service-connected left knee and left ankle disabilities is granted. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the following issues: new and material evidence for a low back disorder; service connection for erectile dysfunction; increased ratings for right knee and depressive disorders; and entitlement to a TDIU.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a Notice of Disagreement (NOD) and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. A Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law claimed to have been made. 38 U.S.C.A. §  7105(d); 38 C.F.R. § 20.202. 

The Veteran filed his claim for original, reopened, and increased compensation claims for the above issues in February 2009. In response, the Agency of Original Jurisdiction (AOJ) denied the claims in a May 2009 rating decision. The Veteran filed a June 2009 NOD. The AOJ issued a SOC in January 2010. The Veteran then filed a timely January 2010 Substantive Appeal (VA Form 9). Id. However, the appeal for these issues was never formally certified to the Board by way of a VA Form 8 (Certification of Appeal). A remand to the AOJ is required for that purpose. 
  
Also, as to the above issues on appeal, the most recent SOC was issued in January 2010.  In 2011, the Veteran submitted additional DRO hearing testimony and the AOJ secured additional VA medical examinations, subsequent to the issuance of the SOC. In the absence of a more current Supplemental Statement of the Case (SSOC), the record does not demonstrate that such additional evidence has first been considered by the by the AOJ. Pursuant to 38 C.F.R. § 20.1304(c) (2011), pertinent evidence received by the Board under this section necessitates a return of the case to the AOJ for review, consideration and preparation of a SSOC prior to a Board decision unless there has been a waiver of such referral. See also 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2011) (a SSOC must be furnished when the AOJ receives additional pertinent evidence after it issues a SOC but before the appeal is certified and transferred to the Board). So if the Board was to consider this evidence in the first instance, this potentially could be prejudicial because the Veteran, in effect, would "lose one bite of the apple," meaning the benefit of one level of judicial review. Cf., Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to protect the Veteran's due process rights, a remand to the AOJ is required for consideration of this additional evidence, followed by the issuance of a SSOC if the claims remain denied. 

The record also indicates that Veteran's VA treatment records on file only date to August 2009. In certifying the appeal, the RO/AMC will ensure that all relevant treatment records have been obtained. If the Veteran has since received additional relevant treatment for any of the issues on appeal, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). Also, as part of its duty to assist, the AOJ should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). In conclusion, a remand to the AOJ is required in order to comply with the duty to assist and secure any outstanding VA or private treatment records.  

Also, in a January 2006 VA mental health assessment note, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits. VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2). These federal SSA records are not on file and must be obtained before deciding the TDIU claim since these records may be pertinent to the disabilities regarding his employment. Id. Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records. Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996). VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). The Court has held that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 134, 140 (1993). Thus, a remand to the AOJ is warranted to obtain these records.  

As noted, a claim for a total disability rating based on individual unemployability (TDIU) is raised by the record. Because this matter should be addressed by the RO in the first instance, a remand to the AOJ is warranted on the TDIU matter for further development and adjudication.  

Finally, in his January 2010 Substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO. This could be interpreted as a request for either a Travel Board hearing or a videoconference hearing. A review of the Virtual VA paperless claims processing system reveals that the RO sent the Veteran an August 2011 letter requesting that he clarify what type of hearing he desires. In response, in correspondence received by the RO in September 2011, the Veteran, through his attorney, clarified he wanted either a Travel Board hearing or a videoconference hearing, whichever could be scheduled first. In any event, no hearing was ever held, and the Veteran's hearing request was not withdrawn. A remand to the RO in Huntington, West Virginia, is required to comply with the Veteran's hearing request. 38 C.F.R. §§ 20.700, 20.703, 20.704, 20.705 (2011).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back, erectile dysfunction, right knee, and depressive disorders, and any medical or lay evidence reflecting his employability status. 

(a) After obtaining any appropriate authorizations for release of medical information, the AOJ must seek to obtain records from each health care provider or employer the Veteran identifies.

(b) The records sought must further include all relevant VA records from August 2009 to the present.

(c) The Veteran must also be advised that with respect to private medical evidence or evidence from his employer he may alternatively obtain the records on his own and submit them to the AOJ.

2. Request from the SSA records associated with the Veteran's disability claim. See January 2006 VA mental health assessment note. Request copies of the disability determination(s) and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.  


3. Readjudicate the new and material evidence, service connection, increased rating, and TDIU issues on appeal. If the benefit sought is not granted, issue a SSOC and allow the Veteran and his attorney an opportunity to respond. If any of these issues is not resolved in the Veteran's favor, certify the appeal for Board review by way of a VA Form 8 (Certification of Appeal).  

4. If any of these issues is not resolved in the Veteran's favor, contact him to inquire whether he desires a Travel Board or videoconference hearing. Then the RO should schedule the Veteran for whatever hearing he chooses, with appropriate notification to his attorney. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


